Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into as of January 17, 2008, by and between Communications & Power
Industries, Inc., a Delaware corporation (hereinafter called the “Corporation”),
and Joel A. Littman (hereinafter called the “Executive”).

 

WITNESSETH THAT:

 

WHEREAS, the Corporation and the Executive are party to an Employment Agreement,
dated as of April 27, 2006 (the “Original Employment Agreement”), providing for
the employment of the Executive as Chief Financial Officer of the Corporation;
and

 

WHEREAS, the parties desire to amend and restate the Original Employment
Agreement pursuant to the terms and provisions set forth herein;

 

NOW, THEREFORE, the Corporation and the Executive, each intending to be legally
bound, hereby mutually covenant and agree as follows (certain defined terms are
set forth in Section 8(d) hereof):

 


1.                                       EMPLOYMENT AND TERM.


 


(A)                                  EMPLOYMENT.  THE CORPORATION SHALL EMPLOY
THE EXECUTIVE AS THE CHIEF FINANCIAL OFFICER OF THE CORPORATION, AND THE
EXECUTIVE SHALL SO SERVE, FOR THE TERM SET FORTH IN SECTION 1(B).


 


(B)                                 TERM.  THE TERM OF THE EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT COMMENCED ON APRIL 27, 2006 (THE “COMMENCEMENT
DATE”) AND SHALL END ON THE THIRD ANNIVERSARY OF THE COMMENCEMENT DATE, SUBJECT
TO THE EXTENSION OF SUCH TERM AS HEREINAFTER PROVIDED AND SUBJECT TO EARLIER
TERMINATION AS PROVIDED IN SECTION 8.  THE TERM OF THIS AGREEMENT SHALL BE
EXTENDED AUTOMATICALLY FOR ONE (1) ADDITIONAL YEAR AS OF THE THIRD ANNIVERSARY
OF THE COMMENCEMENT DATE, AND EACH ANNIVERSARY DATE THEREAFTER UNLESS, NO LATER
THAN SIX (6) MONTHS PRIOR TO ANY SUCH RENEWAL DATE, EITHER THE CORPORATION OR
THE EXECUTIVE GIVES WRITTEN NOTICE TO THE OTHER, IN ACCORDANCE WITH SECTION 14,
THAT THE TERM OF THIS AGREEMENT SHALL NOT BE SO EXTENDED; PROVIDED, HOWEVER, NO
AUTOMATIC EXTENSION OF THE TERM SHALL OCCUR WITH RESPECT TO AN ANNIVERSARY DATE
IF EXECUTIVE HAS ATTAINED THE AGE OF SIXTY-FIVE (65).


 


2.                                       DUTIES.  DURING THE PERIOD OF
EMPLOYMENT AS PROVIDED IN SECTION 1(B) HEREOF, THE EXECUTIVE SHALL SERVE AS
CHIEF FINANCIAL OFFICER OF THE CORPORATION AND CHIEF FINANCIAL OFFICER OF THE
PARENT AND HAVE ALL POWERS AND DUTIES CONSISTENT WITH SUCH POSITIONS, SUBJECT TO
THE REASONABLE DIRECTION OF THE CHIEF EXECUTIVE OFFICER.  THE EXECUTIVE SHALL
DEVOTE SUBSTANTIALLY HIS ENTIRE TIME DURING REASONABLE BUSINESS HOURS
(REASONABLE SICK LEAVE AND VACATIONS EXCEPTED) AND REASONABLE BEST EFFORTS TO
FULFILL FAITHFULLY, RESPONSIBLY AND TO THE BEST OF HIS ABILITY HIS DUTIES
HEREUNDER.

 

--------------------------------------------------------------------------------



 


3.                                       SALARY.


 


(A)                                  BASE SALARY.  FOR SERVICES PERFORMED BY THE
EXECUTIVE FOR THE CORPORATION PURSUANT TO THIS AGREEMENT DURING THE PERIOD OF
EMPLOYMENT AS PROVIDED IN SECTION 1(B) HEREOF, THE CORPORATION SHALL PAY THE
EXECUTIVE A BASE SALARY AT THE RATE OF TWO HUNDRED THIRTY THOUSAND U.S. DOLLARS
($230,000 U.S.) PER YEAR, PAYABLE IN SUBSTANTIALLY EQUAL INSTALLMENTS IN
ACCORDANCE WITH THE CORPORATION’S REGULAR PAYROLL PRACTICES.  THE EXECUTIVE’S
BASE SALARY (WITH ANY INCREASES UNDER SECTION 3(B), BELOW) SHALL NOT BE SUBJECT
TO REDUCTION; PROVIDED, HOWEVER, IN CONNECTION WITH AN ACROSS-THE-BOARD SALARY
REDUCTION THAT APPLIES TO SUBSTANTIALLY ALL OF THE MANAGEMENT EXECUTIVES OF
PARENT AND ITS SUBSIDIARIES, EXECUTIVE’S BASE SALARY MAY BE REDUCED BY A
PERCENTAGE AMOUNT EQUAL TO THE AVERAGE AMOUNT OF THE PERCENTAGE DECREASE
AFFECTING SUCH OTHER MANAGEMENT EXECUTIVES, BUT IN NO EVENT MORE THAN 10%.  ANY
COMPENSATION WHICH MAY BE PAID TO THE EXECUTIVE UNDER ANY ADDITIONAL
COMPENSATION OR INCENTIVE PLAN OF THE CORPORATION OR PARENT OR WHICH MAY BE
OTHERWISE AUTHORIZED FROM TIME TO TIME BY THE BOARD (OR AN APPROPRIATE COMMITTEE
THEREOF) SHALL BE IN ADDITION TO THE BASE SALARY TO WHICH THE EXECUTIVE SHALL BE
ENTITLED UNDER THIS AGREEMENT.


 


(B)                                 SALARY INCREASES.  DURING THE PERIOD OF
EMPLOYMENT AS PROVIDED IN SECTION 1(B) HEREOF, THE BASE SALARY OF THE EXECUTIVE
SHALL BE REVIEWED NO LESS FREQUENTLY THAN ANNUALLY BY THE BOARD TO DETERMINE
WHETHER OR NOT THE SAME SHOULD BE INCREASED IN LIGHT OF THE DUTIES AND
RESPONSIBILITIES OF THE EXECUTIVE AND THE PERFORMANCE THEREOF, AND IF IT IS
DETERMINED THAT AN INCREASE IS MERITED, SUCH INCREASE SHALL BE PROMPTLY PUT INTO
EFFECT AND THE BASE SALARY OF THE EXECUTIVE AS SO INCREASED SHALL CONSTITUTE THE
BASE SALARY OF THE EXECUTIVE FOR PURPOSES OF SECTION 3(A).


 


4.                                       ANNUAL BONUSES.  FOR EACH FISCAL YEAR
DURING THE TERM OF EMPLOYMENT, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A
BONUS PAYABLE IN CASH AND/OR IN PARENT’S COMMON STOCK.  THE AMOUNT OF THE BONUS
SHALL BE BASED ON THE ACHIEVEMENT OF CERTAIN OPERATING AND/OR FINANCIAL GOALS,
IN ACCORDANCE WITH THE TERMS OF A BONUS PLAN ADOPTED AND ADMINISTERED BY THE
BOARD FOR SENIOR EXECUTIVES OF THE PARENT AND ITS SUBSIDIARIES, WHICH PLAN MAY
BE AMENDED FROM TIME TO TIME BY THE BOARD IN ITS DISCRETION.  EXECUTIVE’S TARGET
ANNUAL BONUS FOR FISCAL YEAR 2006 WILL BE EQUAL TO 0.60 TIMES HIS CURRENT ANNUAL
SALARY.


 


5.                                       EQUITY INCENTIVE COMPENSATION.  DURING
THE TERM OF EMPLOYMENT HEREUNDER THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE,
IN AN APPROPRIATE MANNER RELATIVE TO OTHER SENIOR EXECUTIVES OF THE PARENT AND
ITS SUBSIDIARIES, IN ANY EQUITY-BASED INCENTIVE COMPENSATION PLAN OR PROGRAM
APPROVED BY THE BOARD FROM TIME TO TIME, INCLUDING (BUT NOT BY WAY OF
LIMITATION) ANY PLAN PROVIDING FOR THE GRANTING OF (A) OPTIONS TO PURCHASE STOCK
OF THE PARENT, (B) RESTRICTED STOCK OF THE PARENT OR (C) SIMILAR EQUITY-BASED
UNITS OR INTERESTS.


 


6.                                       OTHER BENEFITS.  IN ADDITION TO THE
COMPENSATION DESCRIBED IN SECTIONS 3, 4 AND 5, ABOVE, THE EXECUTIVE SHALL ALSO
BE ENTITLED TO THE FOLLOWING:


 


(A)                                  PARTICIPATION IN BENEFIT PLANS.  THE
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ALL OF THE VARIOUS RETIREMENT,
WELFARE, DISABILITY, FRINGE BENEFIT, EXECUTIVE PERQUISITE AND EXPENSE
REIMBURSEMENT PLANS, AND ANY OTHER PROGRAMS AND ARRANGEMENTS OF THE CORPORATION
AND PARENT TO THE EXTENT THE EXECUTIVE IS ELIGIBLE FOR PARTICIPATION UNDER THE

 

2

--------------------------------------------------------------------------------



 


TERMS OF SUCH PLANS, PROGRAMS AND ARRANGEMENTS, WITH THE PARTICIPATION LEVELS TO
BE DETERMINED BY EXECUTIVE’S SALARY, POSITION AND TENURE, AND SUCH OTHER FACTORS
AS APPLY IN SUCH PLANS AND PROGRAMS.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN THIS AGREEMENT, THE EXECUTIVE SHALL ALSO BE ENTITLED TO ALL BENEFITS PROVIDED
TO HIM UNDER THE PRACTICES OF THE CORPORATION AS IN EFFECT IMMEDIATELY PRIOR TO
THE COMMENCEMENT DATE.


 


(B)                                 VACATION AND HOLIDAYS.  THE EXECUTIVE SHALL
BE ENTITLED TO THE NUMBER OF WEEKS OF VACATION DURING EACH YEAR OF THIS
AGREEMENT PER THE FORMULA DETERMINED BY THE EXISTING POLICIES OF THE
CORPORATION, OR SUCH GREATER PERIOD AS THE BOARD MAY APPROVE, AND TO THE PAID
HOLIDAYS GIVEN BY THE CORPORATION TO ITS EMPLOYEES GENERALLY, WITHOUT REDUCTION
IN SALARY OR OTHER BENEFITS.


 


7.                                       COVENANTS OF THE EXECUTIVE.  IN ORDER
TO INDUCE THE CORPORATION TO ENTER INTO THIS AGREEMENT, THE EXECUTIVE HEREBY
AGREES AS FOLLOWS:


 


(A)                                  CONFIDENTIALITY.  EXCEPT FOR AND ON BEHALF
OF THE CORPORATION WITH THE CONSENT OF OR AS DIRECTED BY THE BOARD, THE
EXECUTIVE SHALL KEEP CONFIDENTIAL AND SHALL NOT DIVULGE TO ANY OTHER PERSON OR
ENTITY, DURING THE TERM OF EMPLOYMENT OR THEREAFTER, ANY OF THE BUSINESS SECRETS
OR OTHER CONFIDENTIAL INFORMATION REGARDING THE PARENT AND ITS SUBSIDIARIES
WHICH HAS NOT OTHERWISE BECOME PUBLIC KNOWLEDGE; PROVIDED, HOWEVER, THAT NOTHING
IN THIS AGREEMENT SHALL PRECLUDE THE EXECUTIVE FROM DISCLOSING INFORMATION
(I) TO AN APPROPRIATE EXTENT TO PARTIES RETAINED TO PERFORM SERVICES FOR THE
PARENT OR ITS SUBSIDIARIES OR (II) UNDER ANY OTHER CIRCUMSTANCES TO THE EXTENT
SUCH DISCLOSURE IS, IN THE REASONABLE JUDGMENT OF THE EXECUTIVE, APPROPRIATE OR
NECESSARY TO FURTHER THE BEST INTERESTS OF THE CORPORATION OR ITS SUBSIDIARIES
OR (III) AS MAY BE REQUIRED BY LAW, LEGAL PROCESS OR SUBPOENA.


 


(B)                                 RECORDS.  ALL PAPERS, BOOKS AND RECORDS OF
EVERY KIND AND DESCRIPTION RELATING TO THE BUSINESS AND AFFAIRS OF THE PARENT
AND ITS SUBSIDIARIES, WHETHER OR NOT PREPARED BY THE EXECUTIVE, OTHER THAN
PERSONAL NOTES PREPARED BY OR AT THE DIRECTION OF THE EXECUTIVE, SHALL BE THE
SOLE AND EXCLUSIVE PROPERTY OF THE CORPORATION, AND THE EXECUTIVE SHALL
SURRENDER THEM TO THE CORPORATION AT ANY TIME UPON REQUEST BY THE BOARD.


 


(C)                                  NON-COMPETITION.  THE EXECUTIVE HEREBY
AGREES WITH THE CORPORATION THAT DURING THE TERM OF HIS EMPLOYMENT HEREUNDER,
AND IN CERTAIN INSTANCES, AS PROVIDED BELOW, FOR A PERIOD FOLLOWING TERMINATION
OF HIS EMPLOYMENT HEREUNDER, HE SHALL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN, OR
BE EMPLOYED BY, OR ACT AS A CONSULTANT TO, OR BE A DIRECTOR, OFFICER, OWNER OR
PARTNER OF, OR ACQUIRE A SUBSTANTIAL INTEREST IN, ANY BUSINESS ACTIVITY OR
ENTITY WHICH COMPETES SIGNIFICANTLY WITH THE PARENT OR ANY OF ITS SUBSIDIARIES,
PROVIDED, HOWEVER, THAT AS TO THE PERIOD AFTER TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT HEREUNDER, THE RESTRICTIVE COVENANTS SET FORTH IN THIS
SECTION 7(C) SHALL APPLY ONLY IN THE CASE OF TERMINATIONS WITHOUT CAUSE OR
RESIGNATIONS FOR GOOD REASON AND THEN ONLY FOR A PERIOD BEGINNING ON THE DATE OF
TERMINATION AND ENDING, AS APPLICABLE, EIGHTEEN (18) MONTHS OR TWENTY-FOUR (24)
MONTHS LATER (WHICH PERIOD WILL BE BASED THE APPLICABLE MULTIPLIER PURSUANT TO
SUBSECTION (II) OF SECTION 9(B) OF THIS AGREEMENT);


 


(D)                                 NON-SOLICITATION.  DURING THE TIME PERIOD
AFTER TERMINATION (IF ANY) DURING WHICH THE EXECUTIVE IS SUBJECT TO THE
NONCOMPETITION COVENANTS OF SECTION 7(C) OF THIS AGREEMENT, HE SHALL NOT INDUCE
OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE OR

 

3

--------------------------------------------------------------------------------



 


OTHER INDIVIDUAL, CORPORATION OR OTHER BUSINESS ORGANIZATION HAVING A BUSINESS
RELATION WITH THE PARENT OR ITS SUBSIDIARIES TO CEASE DOING BUSINESS WITH THE
PARENT OR ITS SUBSIDIARIES OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN
ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR OTHER PERSON AND THE PARENT OR ITS
SUBSIDIARIES.  IN ADDITION, DURING THE EIGHTEEN (18) MONTH PERIOD FOLLOWING
TERMINATION OF EMPLOYMENT FOR ANY REASON (OR, IF LONGER, THE PERIOD DURING WHICH
THE EXECUTIVE IS SUBJECT TO THE NON-COMPETITION COVENANTS OF SECTION 7(C) OF
THIS AGREEMENT), THE EXECUTIVE SHALL NOT SOLICIT ANY EMPLOYEE OF THE PARENT OR
ANY OF ITS SUBSIDIARIES TO LEAVE THE EMPLOYMENT THEREOF OR IN ANY WAY INTERFERE
WITH THE RELATIONSHIP OF SUCH EMPLOYEE WITH THE PARENT OR ITS SUBSIDIARIES.


 


(E)                                  ENFORCEMENT.  THE EXECUTIVE RECOGNIZES THAT
THE PROVISIONS OF THIS SECTION 7 ARE VITALLY IMPORTANT TO THE CONTINUING WELFARE
OF THE CORPORATION AND ITS SUBSIDIARIES AND THAT MONEY DAMAGES WOULD CONSTITUTE
AN INADEQUATE REMEDY FOR ANY VIOLATION THEREOF.  ACCORDINGLY, IN THE EVENT OF
ANY SUCH VIOLATION BY THE EXECUTIVE, THE CORPORATION AND ITS SUBSIDIARIES, IN
ADDITION TO ANY OTHER REMEDIES THEY MAY HAVE, SHALL HAVE THE RIGHT TO INSTITUTE
AND MAINTAIN A PROCEEDING TO COMPEL SPECIFIC PERFORMANCE THEREOF OR TO SEEK AN
INJUNCTION RESTRAINING ANY ACTION BY THE EXECUTIVE IN VIOLATION OF THIS
SECTION 7.


 


8.                                       TERMINATION.  UNLESS EARLIER TERMINATED
IN ACCORDANCE WITH THE FOLLOWING PROVISIONS OF THIS SECTION 8, THE CORPORATION
SHALL CONTINUE TO EMPLOY THE EXECUTIVE AND THE EXECUTIVE SHALL REMAIN EMPLOYED
BY THE CORPORATION DURING THE ENTIRE TERM OF THIS AGREEMENT AS SET FORTH IN
SECTION 1(B).  SECTION 9 HEREOF SETS FORTH CERTAIN OBLIGATIONS OF THE
CORPORATION IN THE EVENT THAT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED.


 


(A)                                  DEATH OR DISABILITY.  EXCEPT TO THE EXTENT
OTHERWISE PROVIDED IN SECTION 9 WITH RESPECT TO CERTAIN POST-DATE OF TERMINATION
PAYMENT OBLIGATIONS OF THE CORPORATION, THIS AGREEMENT SHALL TERMINATE
IMMEDIATELY AS OF THE DATE OF TERMINATION IN THE EVENT OF THE EXECUTIVE’S DEATH
OR IN THE EVENT THAT THE EXECUTIVE BECOMES DISABLED.  THE EXECUTIVE WILL BE
DEEMED TO BE DISABLED WHEN HE IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL
ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT
THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A
CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, OR BEGINS RECEIVING
INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE (3) MONTHS UNDER
AN ACCIDENT AND HEALTH PLAN OF THE CORPORATION OR AN AFFILIATE BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN TWELVE (12) MONTHS.  IF ANY QUESTION ARISES AS TO WHETHER THE EXECUTIVE IS
DISABLED, UPON REASONABLE REQUEST THEREFOR BY THE BOARD, THE EXECUTIVE SHALL
SUBMIT TO REASONABLE MEDICAL EXAMINATION FOR THE PURPOSE OF DETERMINING THE
EXISTENCE, NATURE AND EXTENT OF ANY SUCH DISABILITY.  IN ACCORDANCE WITH
SECTION 14, THE BOARD SHALL PROMPTLY GIVE THE EXECUTIVE WRITTEN NOTICE OF ANY
SUCH DETERMINATION OF THE EXECUTIVE’S DISABILITY.  IN THE EVENT OF DISABILITY,
UNTIL THE DATE OF TERMINATION, THE BASE SALARY PAYABLE TO THE EXECUTIVE UNDER
SECTION 3 HEREOF SHALL BE REDUCED DOLLAR-FOR-DOLLAR BY THE AMOUNT OF DISABILITY
BENEFITS, IF ANY, PAID TO THE EXECUTIVE IN ACCORDANCE WITH ANY DISABILITY POLICY
OR PROGRAM OF THE CORPORATION OR ITS AFFILIATES.


 


(B)                                 DISCHARGE FOR CAUSE.  IN ACCORDANCE WITH THE
PROCEDURES HEREINAFTER SET FORTH, THE BOARD MAY DISCHARGE THE EXECUTIVE FROM HIS
EMPLOYMENT HEREUNDER FOR CAUSE. EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
SECTION 9 WITH RESPECT TO CERTAIN POST-DATE OF

 

4

--------------------------------------------------------------------------------


 


TERMINATION OBLIGATIONS OF THE CORPORATION, THIS AGREEMENT SHALL TERMINATE
IMMEDIATELY AS OF THE DATE OF TERMINATION IN THE EVENT THE EXECUTIVE IS
DISCHARGED FOR CAUSE.  ANY DISCHARGE OF THE EXECUTIVE FOR CAUSE SHALL BE
COMMUNICATED BY A NOTICE OF TERMINATION TO THE EXECUTIVE GIVEN IN ACCORDANCE
WITH SECTION 14 OF THIS AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, A “NOTICE OF
TERMINATION” MEANS A WRITTEN NOTICE WHICH (I) INDICATES THE SPECIFIC TERMINATION
PROVISION IN THIS AGREEMENT RELIED UPON, (II) SETS FORTH IN REASONABLE DETAIL
THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED AND (III) IF THE DATE OF
TERMINATION IS TO BE OTHER THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES
THE DATE OF TERMINATION (WHICH DATE SHALL IN ALL EVENTS BE WITHIN THIRTY (30)
DAYS AFTER THE GIVING OF SUCH NOTICE).  IN THE CASE OF A DISCHARGE OF THE
EXECUTIVE FOR CAUSE, THE NOTICE OF TERMINATION SHALL INCLUDE A COPY OF A
RESOLUTION DULY ADOPTED BY THE BOARD AT A MEETING CALLED AND HELD FOR SUCH
PURPOSE (AFTER REASONABLE NOTICE TO THE EXECUTIVE AND REASONABLE OPPORTUNITY FOR
THE EXECUTIVE TO BE HEARD BEFORE THE BOARD PRIOR TO SUCH VOTE), FINDING THAT, IN
THE REASONABLE AND GOOD FAITH OPINION OF THE BOARD, THE EXECUTIVE WAS GUILTY OF
CONDUCT CONSTITUTING CAUSE.  NO PURPORTED TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT FOR CAUSE SHALL BE EFFECTIVE WITHOUT A NOTICE OF TERMINATION.


 


(C)                                  TERMINATION FOR OTHER REASONS.  THE
CORPORATION MAY DISCHARGE THE EXECUTIVE WITHOUT CAUSE BY GIVING WRITTEN NOTICE
TO THE EXECUTIVE IN ACCORDANCE WITH SECTION 14 AT LEAST THIRTY (30) DAYS PRIOR
TO THE DATE OF TERMINATION.  THE EXECUTIVE MAY RESIGN FROM HIS EMPLOYMENT BY
GIVING WRITTEN NOTICE TO THE CORPORATION IN ACCORDANCE WITH SECTION 14 AT LEAST
THIRTY (30) DAYS PRIOR TO THE DATE OF TERMINATION.  EXCEPT TO THE EXTENT
OTHERWISE PROVIDED IN SECTION 9 WITH RESPECT TO CERTAIN POST-DATE OF TERMINATION
OBLIGATIONS OF THE CORPORATION, THIS AGREEMENT SHALL TERMINATE IMMEDIATELY AS OF
THE DATE OF TERMINATION IN THE EVENT THE EXECUTIVE IS DISCHARGED WITHOUT CAUSE
OR RESIGNS.


 


(D)                                 DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT, THE FOLLOWING CAPITALIZED TERMS SHALL HAVE THE MEANINGS SET FORTH
BELOW:


 


(I)                                     “ACCRUED OBLIGATIONS” SHALL MEAN, AS OF
THE DATE OF TERMINATION, THE SUM OF (A) THE EXECUTIVE’S BASE SALARY HEREUNDER
THROUGH THE DATE OF TERMINATION TO THE EXTENT NOT THERETOFORE PAID, (B) THE
AMOUNT OF ANY INCENTIVE COMPENSATION, DEFERRED COMPENSATION AND OTHER CASH
COMPENSATION ACCRUED BY THE EXECUTIVE AS OF THE DATE OF TERMINATION TO THE
EXTENT NOT THERETOFORE PAID, (C) ANY VACATION PAY, EXPENSE REIMBURSEMENTS AND
OTHER CASH ENTITLEMENTS ACCRUED BY THE EXECUTIVE AS OF THE DATE OF TERMINATION
TO THE EXTENT NOT THERETOFORE PAID, AND (D) WITH RESPECT TO ANY BONUS PLANS FOR
THE FISCAL YEAR OF TERMINATION, IF EXECUTIVE HAS BEEN EMPLOYED FOR AT LEAST SIX
(6) MONTHS DURING SUCH FISCAL YEAR AND HAS NOT BEEN TERMINATED FOR CAUSE OR
RESIGNED WITHOUT GOOD REASON, A PARTIAL BONUS FOR THE FISCAL YEAR OF TERMINATION
EQUAL TO THE BONUS PAYABLE FOR THE FULL FISCAL YEAR IN ACCORDANCE WITH THE
APPLICABLE PLAN, PROGRAM OR POLICY, MULTIPLIED BY A FRACTION EQUAL TO THE
FRACTION OF THE FISCAL YEAR PRECEDING EXECUTIVE’S TERMINATION.


 


(II)                                  “BASE SALARY” SHALL MEAN THE ANNUAL BASE
SALARY PAID TO EXECUTIVE IMMEDIATELY PRIOR TO THE TERMINATION OF EMPLOYMENT,
PROVIDED THAT SUCH AMOUNT SHALL IN NO EVENT BE LESS THAN THE ANNUAL BASE SALARY
PAYABLE TO EXECUTIVE DURING THE ONE (1) YEAR PERIOD IMMEDIATELY PRIOR TO THE
TERMINATION.

 

5

--------------------------------------------------------------------------------



 


(III)                               “BOARD” MEANS THE BOARD OF DIRECTORS OF
PARENT.


 


(IV)                              “CAUSE” SHALL MEAN (I) ACTS OR OMISSIONS BY
THE EXECUTIVE WHICH CONSTITUTE INTENTIONAL MATERIAL MISCONDUCT OR A KNOWING
VIOLATION OF A MATERIAL POLICY OF THE PARENT OR ANY OF ITS SUBSIDIARIES,
(II) THE EXECUTIVE PERSONALLY RECEIVING A BENEFIT IN MONEY, PROPERTY OR SERVICES
FROM THE PARENT OR ANY OF ITS SUBSIDIARIES OR FROM ANOTHER PERSON DEALING WITH
THE PARENT OR ANY OF ITS SUBSIDIARIES, IN MATERIAL VIOLATION OF APPLICABLE LAW
OR POLICY OF PARENT OR ANY OF ITS SUBSIDIARIES, (III) AN ACT OF FRAUD,
CONVERSION, MISAPPROPRIATION, OR EMBEZZLEMENT BY THE EXECUTIVE OR HIS CONVICTION
OF, OR ENTERING A GUILTY PLEA OR PLEA OF NO CONTEST WITH RESPECT TO, A FELONY,
OR THE EQUIVALENT THEREOF (OTHER THAN DUI), OR (IV) ANY DELIBERATE AND MATERIAL
MISUSE OR DELIBERATE AND MATERIAL IMPROPER DISCLOSURE OF CONFIDENTIAL OR
PROPRIETARY INFORMATION OF PARENT OR ANY OF ITS SUBSIDIARIES.  NOTWITHSTANDING
THE FOREGOING, NO ACT OR OMISSION BY THE EXECUTIVE SHALL CONSTITUTE CAUSE
HEREUNDER UNLESS THE CORPORATION HAS GIVEN DETAILED WRITTEN NOTICE THEREOF TO
THE EXECUTIVE, AND THE EXECUTIVE HAS FAILED TO REMEDY SUCH ACT OR OMISSION
WITHIN A REASONABLE TIME AFTER RECEIVING SUCH NOTICE.


 


(V)                                 A “CHANGE OF CONTROL” SHALL BE DEEMED TO
HAVE OCCURRED IF:


 

(A)                              ANY INDIVIDUAL OR GROUP CONSTITUTING A
“PERSON”, AS SUCH TERM IS USED IN SECTIONS L3(D) AND L4(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (“EXCHANGE ACT”) (OTHER THAN (A) THE PARENT OR
ANY OF ITS SUBSIDIARIES, (B) ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER AN EXECUTIVE BENEFIT PLAN OF THE PARENT OR OF ANY OF ITS SUBSIDIARIES OR
(C) ANY CYPRESS FUND(S)), IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE PARENT REPRESENTING FIFTY PERCENT (50%) OR MORE
OF THE COMBINED VOTING POWER OF THE PARENT’S OUTSTANDING SECURITIES THEN
ENTITLED ORDINARILY (AND APART FROM RIGHTS ACCRUING UNDER SPECIAL CIRCUMSTANCES)
TO VOTE FOR THE ELECTION OF DIRECTORS; OR

 

(B)                                CONTINUING DIRECTORS CEASE TO CONSTITUTE AT
LEAST A MAJORITY OF THE BOARD; OR

 

(C)                                THERE OCCURS A REORGANIZATION, MERGER,
CONSOLIDATION OR OTHER CORPORATE TRANSACTION INVOLVING THE PARENT (A
“TRANSACTION”), IN EACH CASE WITH RESPECT TO WHICH THE STOCKHOLDERS OF THE
PARENT IMMEDIATELY PRIOR TO SUCH TRANSACTION DO NOT, IMMEDIATELY AFTER THE
TRANSACTION, OWN MORE THAN 50% OF THE COMBINED VOTING POWER OF THE PARENT OR
OTHER CORPORATION RESULTING FROM SUCH TRANSACTION; OR

 

(D)                               ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
CORPORATION OR PARENT ARE SOLD, LIQUIDATED OR DISTRIBUTED.

 


(VI)                              “CONTINUING DIRECTORS” SHALL MEAN (A) THE
DIRECTORS OF THE PARENT IN OFFICE ON THE DATE HEREOF AND (B) ANY SUCCESSOR TO
ANY SUCH DIRECTOR WHO (X) WAS NOMINATED OR SELECTED BY A MAJORITY OF THE
CONTINUING DIRECTORS IN OFFICE AT THE TIME OF THE DIRECTOR’S NOMINATION OR
SELECTION, AND (Y) WHO IS NOT AN “AFFILIATE” OR “ASSOCIATE” (AS DEFINED IN RULE
12B-2 UNDER THE EXCHANGE ACT) OF ANY TEN PERCENT OWNER.


 


(VII)                           “CYPRESS FUND” SHALL MEAN ANY INVESTMENT FUND
WHICH IS AN “AFFILIATE” OF CYPRESS ASSOCIATES II LLC.

 

6

--------------------------------------------------------------------------------


 


(VIII)                        “DATE OF TERMINATION”  SHALL MEAN (A) IN THE EVENT
OF A DISCHARGE OF THE EXECUTIVE BY THE BOARD FOR CAUSE, THE DATE THE EXECUTIVE
RECEIVES A NOTICE OF TERMINATION, OR ANY LATER DATE SPECIFIED IN SUCH NOTICE OF
TERMINATION, AS THE CASE MAY BE, (B) IN THE EVENT OF A DISCHARGE OF THE
EXECUTIVE WITHOUT CAUSE OR A RESIGNATION BY THE EXECUTIVE, THE DATE SPECIFIED IN
THE WRITTEN NOTICE TO THE EXECUTIVE (IN THE CASE OF DISCHARGE) OR THE
CORPORATION (IN THE CASE OF RESIGNATION), WHICH DATE SHALL BE NO LESS THAN
THIRTY (30) DAYS FROM THE DATE OF SUCH WRITTEN NOTICE, (C) IN THE EVENT OF THE
EXECUTIVE’S DEATH, THE DATE OF THE EXECUTIVE’S DEATH, AND (D) IN THE EVENT OF
THE EXECUTIVE’S DISABILITY PURSUANT TO SECTION 8(A), THE DATE THE EXECUTIVE
RECEIVES WRITTEN NOTICE OF DETERMINATION OF DISABILITY (OR, IF EARLIER, TWELVE
(12) MONTHS FROM THE DATE THE EXECUTIVE’S DISABILITY BEGAN).


 


(IX)                                “GOOD REASON”  SHALL MEAN ANY OF THE
FOLLOWING (A) THE ASSIGNMENT TO THE EXECUTIVE OF ANY DUTIES INCONSISTENT IN ANY
RESPECT WITH THE EXECUTIVE’S POSITIONS WITH THE CORPORATION AND PARENT AS SET
FORTH IN THIS AGREEMENT (INCLUDING STATUS, OFFICES, TITLES AND REPORTING
REQUIREMENTS), AUTHORITY, DUTIES OR RESPONSIBILITIES AS CONTEMPLATED BY SECTION
2, OR ANY ACTION BY THE CORPORATION OR PARENT WHICH RESULTS IN DIMINUTION IN
SUCH POSITIONS, AUTHORITY, DUTIES OR RESPONSIBILITIES, EXCLUDING FOR THIS
PURPOSE ANY ACTION NOT TAKEN IN BAD FAITH AND WHICH IS REMEDIED BY THE
CORPORATION OR PARENT PROMPTLY AFTER RECEIPT OF WRITTEN NOTICE THEREOF GIVEN BY
THE EXECUTIVE IN ACCORDANCE WITH SECTION 14; OR (B) ANY MATERIAL FAILURE BY THE
CORPORATION TO COMPLY WITH ANY OF THE PROVISIONS OF THIS AGREEMENT, OTHER THAN
ANY FAILURE NOT OCCURRING IN BAD FAITH AND WHICH IS REMEDIED BY THE CORPORATION
PROMPTLY AFTER RECEIPT OF WRITTEN NOTICE THEREOF GIVEN BY THE EXECUTIVE IN
ACCORDANCE WITH SECTION 14; OR (C) THE RELOCATION OF THE OFFICES WHERE EXECUTIVE
IS REQUIRED TO REPORT TO A LOCATION THAT IS 50 MILES OR MORE DISTANT FROM THE
CORPORATION’S EXISTING LOCATION IN PALO ALTO, CALIFORNIA; OR (D) THE FAILURE TO
APPOINT EXECUTIVE AS CHIEF FINANCIAL OFFICER OF THE COMBINED OR ACQUIRING ENTITY
IN CONNECTION WITH A CHANGE OF CONTROL, REPORTING TO ITS CHIEF EXECUTIVE
OFFICER; OR (E) THE CORPORATION GIVING NOTICE TO THE EXECUTIVE IN ACCORDANCE
WITH SECTION 1(B) THAT THE TERM OF THIS AGREEMENT SHALL NOT BE EXTENDED UPON THE
EXPIRATION OF THE THEN-CURRENT TERM.


 


(X)                                   “PARENT” SHALL MEAN CPI INTERNATIONAL,
INC.


 


(XI)                                “POTENTIAL CHANGE OF CONTROL” SHALL MEAN THE
EARLIEST TO OCCUR OF (A) THE EXECUTION OF AN AGREEMENT OR LETTER OF INTENT, THE
CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN WHICH WOULD RESULT IN A CHANGE OF
CONTROL, (B) THE APPROVAL BY THE BOARD OF A TRANSACTION OR SERIES OF
TRANSACTIONS, THE CONSUMMATION OF WHICH WOULD RESULT IN A CHANGE OF CONTROL, OR
(C) THE PUBLIC ANNOUNCEMENT OF A TENDER OFFER FOR THE PARENT’S VOTING STOCK, THE
COMPLETION OF WHICH WOULD RESULT IN A CHANGE OF CONTROL; PROVIDED, THAT NO SUCH
EVENT SHALL BE A “POTENTIAL CHANGE OF CONTROL” UNLESS (I) IN THE CASE OF ANY
AGREEMENT OR LETTER OF INTENT DESCRIBED IN CLAUSE (A), THE TRANSACTION DESCRIBED
THEREIN IS SUBSEQUENTLY CONSUMMATED BY THE PARENT AND THE OTHER PARTY OR PARTIES
TO SUCH AGREEMENT OR LETTER OF INTENT AND THEREUPON CONSTITUTES A “CHANGE OF
CONTROL”, (II) IN THE CASE OF ANY BOARD-APPROVED TRANSACTION DESCRIBED IN CLAUSE
(B), THE TRANSACTION SO APPROVED IS SUBSEQUENTLY CONSUMMATED AND THEREUPON
CONSTITUTES A “CHANGE OF CONTROL” OR (III) IN THE CASE OF ANY TENDER OFFER
DESCRIBED IN CLAUSE (C), SUCH TENDER OFFER IS SUBSEQUENTLY COMPLETED AND SUCH
COMPLETION THEREUPON CONSTITUTES A “CHANGE OF CONTROL.”

 

7

--------------------------------------------------------------------------------


 


(XII)                             “TEN PERCENT OWNER” SHALL MEAN ANY PERSON WHO
IS THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES REPRESENTING TEN
PERCENT (10%) OR MORE OF THE COMBINED VOTING POWER OF PARENT’S OUTSTANDING
SECURITIES THEN ENTITLED ORDINARILY TO VOTE FOR THE ELECTION OF DIRECTORS;
PROVIDED, HOWEVER, SHARES HELD AS OF THE DATE HEREOF BY ANY CYPRESS FUND SHALL
NOT BE COUNTED FOR PURPOSES OF DETERMINING WHETHER ANY SUCH FUND IS A “TEN
PERCENT OWNER.”


 


9.                                       OBLIGATIONS OF THE CORPORATION UPON
TERMINATION.  THE FOLLOWING PROVISIONS DESCRIBE THE OBLIGATIONS OF THE
CORPORATION TO THE EXECUTIVE UNDER THIS AGREEMENT UPON TERMINATION OF HIS
EMPLOYMENT.  HOWEVER, EXCEPT AS EXPLICITLY PROVIDED IN THIS AGREEMENT, NOTHING
IN THIS AGREEMENT SHALL LIMIT OR OTHERWISE ADVERSELY AFFECT ANY RIGHTS WHICH THE
EXECUTIVE MAY HAVE UNDER APPLICABLE LAW, UNDER ANY OTHER AGREEMENT WITH THE
PARENT OR ANY OF ITS SUBSIDIARIES, OR UNDER ANY COMPENSATION OR BENEFIT PLAN,
PROGRAM, POLICY OR PRACTICE OF THE PARENT OR ANY OF ITS SUBSIDIARIES.


 


(A)                                  DEATH, DISABILITY, DISCHARGE FOR CAUSE, OR
RESIGNATION WITHOUT GOOD REASON.  IN THE EVENT THIS AGREEMENT TERMINATES
PURSUANT TO SECTION 8(A) BY REASON OF THE DEATH OR DISABILITY OF THE EXECUTIVE,
OR PURSUANT TO SECTION 8(B) BY REASON OF THE DISCHARGE OF THE EXECUTIVE BY THE
CORPORATION FOR CAUSE, OR PURSUANT TO SECTION 8(C) BY REASON OF THE RESIGNATION
OF THE EXECUTIVE OTHER THAN FOR GOOD REASON, THE CORPORATION SHALL PAY TO THE
EXECUTIVE, OR HIS HEIRS OR ESTATE, IN THE EVENT OF THE EXECUTIVE’S DEATH, ALL
ACCRUED OBLIGATIONS IN A LUMP SUM IN CASH WITHIN FIFTEEN (15) DAYS AFTER THE
DATE OF TERMINATION; PROVIDED, HOWEVER, THAT ANY PORTION OF THE ACCRUED
OBLIGATIONS WHICH CONSISTS OF BONUS, DEFERRED COMPENSATION, OR INCENTIVE
COMPENSATION, SHALL BE DETERMINED AND PAID IN ACCORDANCE WITH THE TERMS OF THE
RELEVANT PLAN AS APPLICABLE TO THE EXECUTIVE, SUBJECT TO THE PARTIAL BONUS
PROVISIONS OF CLAUSE (D) OF THE DEFINITION OF “ACCRUED OBLIGATIONS.”


 


(B)                                 DISCHARGE WITHOUT CAUSE OR RESIGNATION WITH
GOOD REASON.  IN THE EVENT THAT THIS AGREEMENT TERMINATES PURSUANT TO SECTION
8(C) BY REASON OF THE DISCHARGE OF THE EXECUTIVE BY THE CORPORATION OTHER THAN
FOR CAUSE OR DISABILITY OR BY REASON OF THE RESIGNATION OF THE EXECUTIVE FOR
GOOD REASON, AND SUBJECT TO SATISFACTION OF THE REQUIREMENTS OF SECTION 9(D):


 


(I)                                     THE CORPORATION SHALL PAY ALL ACCRUED
OBLIGATIONS TO THE EXECUTIVE IN A LUMP SUM IN CASH WITHIN FIFTEEN (15) DAYS
AFTER THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT ANY PORTION OF THE
ACCRUED OBLIGATIONS WHICH CONSISTS OF BONUS, DEFERRED COMPENSATION, OR INCENTIVE
COMPENSATION SHALL BE DETERMINED AND PAID IN ACCORDANCE WITH THE TERMS OF THE
RELEVANT PLAN AS APPLICABLE TO THE EXECUTIVE, SUBJECT TO THE PARTIAL BONUS
PROVISIONS OF CLAUSE (D) OF THE DEFINITION OF “ACCRUED OBLIGATIONS.”


 


(II)                                  THE CORPORATION SHALL PAY TO THE
EXECUTIVE, IN ACCORDANCE WITH THE SCHEDULE SET FORTH IN THE NEXT SENTENCE, AN
AMOUNT EQUAL TO 1.5 TIMES THE SUM OF (A) THE EXECUTIVE’S BASE SALARY AND (B) THE
AVERAGE VALUE OF THE MANAGEMENT INCENTIVE PLAN AND OTHER PERFORMANCE BONUSES
(EXCLUDING THE DISCRETIONARY BONUS ANNOUNCED BY THE BOARD IN DECEMBER, 2005)
EARNED BY THE EXECUTIVE WITH RESPECT TO THE PRECEDING THREE (3) FULL FISCAL
YEARS; PROVIDED, HOWEVER, NOTWITHSTANDING THE FOREGOING, IF THE DISCHARGE OR
RESIGNATION OCCURS WITHIN TWO (2) YEARS FOLLOWING THE DATE OF A CHANGE OF
CONTROL OR A POTENTIAL CHANGE OF CONTROL, THEN THE APPLICABLE MULTIPLE SHALL BE
2.0, AND THE AMOUNT IN

 

8

--------------------------------------------------------------------------------


 


CLAUSE (B) SHALL BE BASED UPON THE HIGHEST MANAGEMENT INCENTIVE PLAN AND OTHER
PERFORMANCE BONUS EARNED BY EXECUTIVE (EXCLUDING THE DISCRETIONARY BONUS
ANNOUNCED BY THE BOARD IN DECEMBER, 2005) WITH RESPECT TO ANY FISCAL YEAR DURING
THE PRECEDING THREE FULL FISCAL YEARS (RATHER THAN THE AVERAGE AMOUNT).  THE
TOTAL AMOUNT SET FORTH IN THE PRECEDING SENTENCE SHALL BE PAID TO THE EXECUTIVE
IN THREE EQUAL INSTALLMENTS, WITH THE FIRST INSTALLMENT OCCURRING THIRTY (30)
DAYS AFTER THE DATE OF TERMINATION, THE SECOND INSTALLMENT OCCURRING SIX (6)
MONTHS AFTER THE DATE OF TERMINATION, AND THE THIRD INSTALLMENT OCCURRING ONE
(1) YEAR AFTER THE DATE OF TERMINATION.


 


(III)                               FOR A PERIOD OF EIGHTEEN (18) MONTHS AFTER
THE DATE OF TERMINATION, THE CORPORATION SHALL CONTINUE TO PROVIDE BENEFITS TO
THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY AT LEAST EQUAL TO THOSE WHICH WOULD
HAVE BEEN PROVIDED TO THEM IN ACCORDANCE WITH THE PLANS, PROGRAMS AND
ARRANGEMENTS REFERRED TO IN SECTION 6(A) OF THIS AGREEMENT; PROVIDED, HOWEVER,
NOTWITHSTANDING THE FOREGOING, IF THE DISCHARGE OR RESIGNATION OCCURS WITHIN TWO
(2) YEARS FOLLOWING THE DATE OF A CHANGE OF CONTROL OR A POTENTIAL CHANGE OF
CONTROL, THEN THE APPLICABLE TIME PERIOD SHALL BE TWENTY-FOUR (24) MONTHS;
PROVIDED, HOWEVER, ANY BENEFITS (SUCH AS ONGOING CONTRIBUTIONS AND PARTICIPATION
IN A 401(K) PLAN) WHICH MAY NOT BE PROVIDED PURSUANT TO APPLICABLE LAW OR
REGULATIONS SHALL NOT BE PROVIDED DURING THE FOREGOING PERIOD; PROVIDED,
FURTHER, EXECUTIVE AGREES TO ELECT COBRA COVERAGE TO THE EXTENT AVAILABLE UNDER
THE CORPORATION’S HEALTH INSURANCE PLANS (AND THE CORPORATION SHALL REIMBURSE
THE COST OF ANY PREMIUMS FOR SUCH COVERAGE ON AN AFTER-TAX BASIS).  ANY PAYMENT
OR REIMBURSEMENT UNDER THIS SECTION 9(B)(III) THAT IS TAXABLE TO THE EXECUTIVE
SHALL BE MADE BY DECEMBER 31 OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN
WHICH EXECUTIVE OR FAMILY MEMBER INCURRED THE EXPENSE.


 


(IV)                              ALL LONG-TERM INCENTIVE COMPENSATION AWARDS TO
THE EXECUTIVE, INCLUDING (BUT NOT BY WAY OF LIMITATION) ALL EQUITY-BASED
INCENTIVE COMPENSATION AWARDS (SUCH AS (A) OPTIONS TO PURCHASE STOCK OF PARENT,
(B) RESTRICTED STOCK OF PARENT, OR (C) SIMILAR EQUITY-BASED UNITS OR INTERESTS)
SHALL, IF NOT OTHERWISE VESTED, VEST IN FULL UPON SUCH TERMINATION OF THIS
AGREEMENT.


 


(C)                                  REQUIRED DELAY FOR CERTAIN DEFERRED
COMPENSATION AND SECTION 409A.  IN THE EVENT THAT ANY COMPENSATION WITH RESPECT
TO THE EXECUTIVE’S TERMINATION IS “DEFERRED COMPENSATION” WITHIN THE MEANING OF
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND
THE REGULATIONS THEREUNDER (“SECTION 409A”), THE STOCK OF THE CORPORATION,
PARENT, OR ANY AFFILIATE IS PUBLICLY TRADED ON AN ESTABLISHED SECURITIES MARKET
OR OTHERWISE, AND THE EXECUTIVE IS DETERMINED TO BE A “SPECIFIED EMPLOYEE,” AS
DEFINED IN SECTION 409A(A)(2)(B)(I), PAYMENT OF SUCH COMPENSATION SHALL BE
DELAYED AS REQUIRED BY SECTION 409A.  SUCH DELAY SHALL LAST SIX (6) MONTHS FROM
THE DATE OF TERMINATION, EXCEPT IN THE EVEN OF THE EXECUTIVE’S DEATH.  WITHIN
THIRTY (30) DAYS FOLLOWING THE END OF SUCH SIX (6) MONTH PERIOD, OR, IF EARLIER,
THE EXECUTIVE’S DEATH, THE CORPORATION WILL MAKE A CATCH-UP PAYMENT TO THE
EXECUTIVE EQUAL TO THE TOTAL AMOUNT OF SUCH PAYMENTS THAT WOULD HAVE BEEN MADE
DURING THE SIX (6) MONTH PERIOD BUT FOR THIS SECTION 9(C).  WHEREVER PAYMENTS
UNDER THIS SECTION 9 ARE TO BE MADE IN INSTALLMENTS, EACH SUCH INSTALLMENT SHALL
BE DEEMED TO BE A SEPARATE PAYMENT FOR PURPOSES OF SECTION 409A.


 


(D)                                 RELEASE AS CONDITION TO PAYMENT.  AS A
CONDITION TO RECEIVING THE BENEFITS AND PAYMENTS UNDER SECTION 9(B), THE
EXECUTIVE SHALL BE REQUIRED TO EXECUTE A RELEASE OF ANY CLAIMS AND POTENTIAL
CLAIMS AGAINST THE CORPORATION AND ITS AFFILIATES AND DIRECTORS THAT THE
EXECUTIVE MIGHT HAVE RELATED TO HIS EMPLOYMENT.  IN ADDITION, IN CONNECTION WITH
ANY SUCH RELEASE, THE EXECUTIVE AND THE CORPORATION SHALL ENTER INTO REASONABLE
MUTUAL NON-DISPARAGEMENT COVENANTS.  THE TIMING OF THE PAYMENTS UNDER SECTION
9(B) UPON EXECUTION OF THE RELEASE SHALL BE GOVERNED BY THE FOLLOWING
PROVISIONS:

 

9

--------------------------------------------------------------------------------



 


(I)                                     THE CORPORATION MUST DELIVER THE RELEASE
TO THE EXECUTIVE FOR EXECUTION NO LATER THAN FOURTEEN (14) DAYS AFTER THE DATE
OF TERMINATION.  IF THE CORPORATION FAILS TO DELIVER THE RELEASE TO THE
EXECUTIVE WITHIN SUCH FOURTEEN (14) DAY PERIOD, THEN THE EXECUTIVE WILL BE
DEEMED TO HAVE SATISFIED THE RELEASE REQUIREMENT AND WILL RECEIVE PAYMENTS
CONDITIONED ON EXECUTION OF THE RELEASE AS THOUGH THE EXECUTIVE HAD EXECUTED THE
RELEASE AND ALL REVOCATION RIGHTS HAD LAPSED AT THE END OF SUCH FOURTEEN (14)
DAY PERIOD.


 


(II)                                  THE EXECUTIVE MUST EXECUTE THE RELEASE
WITHIN FORTY FIVE (45) DAYS FROM ITS DELIVERY TO HIM.


 


(III)                               IF THE EXECUTIVE HAS REVOCATION RIGHTS, THE
EXECUTIVE SHALL EXERCISE SUCH RIGHTS, IF AT ALL, NOT LATER THAN SEVEN (7) DAYS
AFTER EXECUTING THE RELEASE.


 


(IV)                              IN ANY CASE IN WHICH THE RELEASE (AND THE
EXPIRATION OF ANY REVOCATION RIGHTS) COULD ONLY BECOME EFFECTIVE IN ONE (1)
PARTICULAR TAX YEAR OF THE EXECUTIVE, WITH RESPECT TO ANY CASH PAYMENTS THAT ARE
CONDITIONED ON EXECUTION OF THE RELEASE, THE FIRST OF ANY SUCH CASH PAYMENTS
SHALL BEGIN WITHIN THIRTY (30) DAYS AFTER THE RELEASE BECOMES EFFECTIVE AND
REVOCATION RIGHTS HAVE LAPSED.


 


(V)                                 IN ANY CASE IN WHICH THE RELEASE (AND THE
EXPIRATION OF ANY REVOCATION RIGHTS) COULD BECOME EFFECTIVE IN ONE (1) OF TWO
(2) TAXABLE YEARS OF THE EXECUTIVE DEPENDING ON WHEN THE EXECUTIVE EXECUTES THE
RELEASE, WITH RESPECT TO ANY CASH PAYMENTS CONDITIONED ON EXECUTION OF THE
RELEASE, THE FIRST OF ANY SUCH CASH PAYMENTS SHALL NOT BEGIN BEFORE THE FIRST
BUSINESS DAY OF THE LATER OF SUCH TAX YEARS.


 


10.                                 CERTAIN ADDITIONAL PAYMENTS BY THE
CORPORATION.  THE CORPORATION AGREES THAT:


 


(A)                                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR
DISTRIBUTION BY THE CORPORATION OR PARENT TO OR FOR THE BENEFIT OF THE EXECUTIVE
(WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS
OF THIS AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL
PAYMENTS REQUIRED UNDER THIS SECTION 10) (A “PAYMENT”) WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE OR IF ANY INTEREST OR PENALTIES
ARE INCURRED BY THE EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX,
TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, BEING HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “EXCISE TAX”), THEN THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT,
AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES (INCLUDING INTEREST OR PENALTIES
IMPOSED WITH RESPECT TO SUCH TAXES, BUT NOT INCLUDING INTEREST AND PENALTIES
IMPOSED BY REASON OF THE EXECUTIVE’S FAILURE TO FILE TIMELY TAX RETURNS OR TO
PAY TAXES SHOWN DUE ON SUCH RETURNS AND ANY INTEREST, ADDITIONS, INCREASES OR
PENALTIES UNRELATED TO THE EXCISE TAX OR THE GROSS-UP PAYMENT), INCLUDING,
WITHOUT LIMITATION, THE EXCISE TAX IMPOSED UPON

 

10

--------------------------------------------------------------------------------



 


THE GROSS-UP PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENT; PROVIDED, HOWEVER, IF A 10% OR
SMALLER REDUCTION IN THE AMOUNTS PAYABLE TO EXECUTIVE PURSUANT TO SECTION
9(B)(II) ABOVE WOULD RESULT IN NO AMOUNTS OWING BY EXECUTIVE IN RESPECT OF SUCH
EXCISE TAX, THEN THE PAYMENTS IN SECTION 9(B)(II) ABOVE SHALL BE REDUCED (BUT IN
NO EVENT BY MORE THAN 10%), BY AN AMOUNT SUFFICIENT TO ELIMINATE THE EXCISE TAX.


 


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 10(C),
BELOW, ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 10, INCLUDING
WHETHER AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP
PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION,
SHALL BE MADE BY ERNST & YOUNG (THE “ACCOUNTING FIRM”), WHICH SHALL PROVIDE
DETAILED SUPPORTING CALCULATIONS BOTH TO THE CORPORATION AND THE EXECUTIVE
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE
THAT THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE
CORPORATION.  IN THE EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR
AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE OF CONTROL IN
QUESTION, THE EXECUTIVE SHALL APPOINT ANOTHER NATIONALLY RECOGNIZED ACCOUNTING
FIRM TO MAKE THE DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM SHALL
THEN BE REFERRED TO AS THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND EXPENSES OF
THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE CORPORATION.  ANY GROSS-UP
PAYMENT, AS DETERMINED PURSUANT TO THIS SECTION 10, SHALL BE PAID BY THE
CORPORATION TO THE EXECUTIVE WITHIN FIVE (5) DAYS OF THE RECEIPT OF THE
ACCOUNTING FIRM’S DETERMINATION.  IF THE ACCOUNTING FIRM DETERMINES THAT NO
EXCISE TAX IS PAYABLE BY THE EXECUTIVE, IT SHALL FURNISH THE EXECUTIVE WITH A
WRITTEN OPINION THAT FAILURE TO REPORT THE EXCISE TAX ON THE EXECUTIVE’S
APPLICABLE FEDERAL INCOME TAX RETURN WOULD NOT RESULT IN THE IMPOSITION OF A
NEGLIGENCE OR SIMILAR PENALTY.  ANY GOOD FAITH DETERMINATION BY THE ACCOUNTING
FIRM SHALL BE BINDING UPON THE CORPORATION AND THE EXECUTIVE.  AS A RESULT OF
THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF
THE INITIAL DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT
GROSS-UP PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE CORPORATION SHOULD HAVE
BEEN MADE (“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER.  IN THE EVENT THAT THE CORPORATION EXHAUSTS ITS REMEDIES PURSUANT TO
SECTION 10(C), BELOW, AND THE EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT
OF ANY EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE
UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID
BY THE CORPORATION TO OR FOR THE BENEFIT OF THE EXECUTIVE.


 


(C)                                  THE EXECUTIVE SHALL NOTIFY THE CORPORATION
IN WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL,
WOULD REQUIRE THE PAYMENT BY THE CORPORATION OF A GROSS-UP PAYMENT.  SUCH
NOTIFICATION SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER THAN FIFTEEN
(15) BUSINESS DAYS AFTER THE EXECUTIVE IS INFORMED IN WRITING OF SUCH CLAIM AND
SHALL APPRISE THE CORPORATION OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH
SUCH CLAIM IS REQUESTED TO BE PAID.  THE EXECUTIVE SHALL NOT PAY SUCH CLAIM
PRIOR TO THE EXPIRATION OF THE THIRTY (30)-DAY PERIOD FOLLOWING THE DATE ON
WHICH EXECUTIVE GIVES SUCH NOTICE TO THE CORPORATION (OR SUCH SHORTER PERIOD
ENDING ON THE DATE THAT ANY PAYMENT OF TAXES WITH RESPECT TO SUCH CLAIM IS
DUE).  IF THE CORPORATION NOTIFIES THE EXECUTIVE IN WRITING PRIOR TO THE
EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM, THE EXECUTIVE
SHALL:

 

11

--------------------------------------------------------------------------------



 


(I)            GIVE THE CORPORATION ANY INFORMATION REASONABLY REQUESTED BY THE
CORPORATION RELATING TO SUCH CLAIM,


 


(II)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
CORPORATION SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING,
WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY
AN ATTORNEY REASONABLY SELECTED BY THE CORPORATION,


 


(III)          COOPERATE WITH THE CORPORATION IN GOOD FAITH IN ORDER EFFECTIVELY
TO CONTEST SUCH CLAIM, AND


 


(IV)          PERMIT THE CORPORATION TO PARTICIPATE IN ANY PROCEEDINGS RELATING
TO SUCH CLAIM;


 

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.  Without limiting the
foregoing provisions of this Section 10(c), the Corporation shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner; and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Corporation shall determine; provided, however, that if the Corporation directs
the Executive to pay such claim and sue for a refund, the Corporation shall (to
the extent permitted by law) advance the amount of such payment to the Executive
on an interest-free basis and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Corporation’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 


(D)           IF, AFTER THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY
THE CORPORATION PURSUANT TO SECTION 10(C), ABOVE, THE EXECUTIVE BECOMES ENTITLED
TO RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM, THE EXECUTIVE SHALL (SUBJECT
TO THE CORPORATION’S COMPLYING WITH THE REQUIREMENTS OF SAID SECTION 10(C))
PROMPTLY PAY TO THE CORPORATION THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY
INTEREST PAID OR CREDITED THEREON, AFTER TAXES APPLICABLE THERETO).  IF, AFTER
THE RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY THE CORPORATION PURSUANT
TO SAID SECTION 10(C), A DETERMINATION IS MADE THAT THE EXECUTIVE SHALL NOT BE
ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE CORPORATION DOES NOT
NOTIFY

 

12

--------------------------------------------------------------------------------



 


THE EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO
THE EXPIRATION OF THIRTY (30) DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE
SHALL BE FORGIVEN AND SHALL NOT BE REQUIRED TO BE REPAID; AND THE AMOUNT OF SUCH
ADVANCE SHALL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF THE GROSS-UP PAYMENT
REQUIRED TO BE PAID.


 


(E)           ANY GROSS-UP PAYMENT SHALL BE PAID TO OR FOR THE BENEFIT OF THE
EXECUTIVE BY DECEMBER 31 OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN
WHICH THE EXCISE TAX IS REMITTED, OR, IF NO EXCISE TAX IS REMITTED, BY
DECEMBER 31 OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THERE IS A
FINAL AND NONAPPEALABLE SETTLEMENT OR OTHER RESOLUTION OF AN AUDIT OR LITIGATION
RELATING TO THE EXCISE TAX.


 


11.           NO SET-OFF OR MITIGATION.  THE CORPORATION’S OBLIGATION TO MAKE
THE PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS
OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER CLAIM, RIGHT OR ACTION WHICH THE CORPORATION MAY
HAVE AGAINST THE EXECUTIVE OR OTHERS.  IN NO EVENT SHALL THE EXECUTIVE BE
OBLIGATED TO SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION
OF THE AMOUNTS PAYABLE TO THE EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS
AGREEMENT AND SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT THE EXECUTIVE
OBTAINS OTHER EMPLOYMENT; PROVIDED, HOWEVER, IF EXECUTIVE IS EMPLOYED DURING ANY
PORTION OF THE PERIOD COVERED BY SECTION 9(B)(III) ABOVE AND RECEIVES BENEFITS
IN CONNECTION WITH SUCH EMPLOYMENT, THE CORPORATION SHALL NOT BE REQUIRED TO
PROVIDE ANY BENEFITS PURSUANT TO SECTION 9(B)(III) TO THE EXTENT DUPLICATIVE
BENEFITS ARE PROVIDED BY SUCH NEW EMPLOYER.


 


12.           PAYMENT OF CERTAIN EXPENSES.  THE PREVAILING PARTY IN ANY DISPUTE
UNDER THIS AGREEMENT SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO
REIMBURSEMENT FROM THE OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS
(INCLUDING BUT NOT LIMITED TO THE ARBITRATOR’S COMPENSATION), EXPENSES, AND
ATTORNEYS’ FEES.


 


13.           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE HEIRS AND REPRESENTATIVES OF THE EXECUTIVE AND THE SUCCESSORS
AND ASSIGNS OF THE CORPORATION.  THE CORPORATION SHALL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, REORGANIZATION, CONSOLIDATION,
ACQUISITION OF PROPERTY OR STOCK, LIQUIDATION, OR OTHERWISE) TO ALL OR A
SUBSTANTIAL PORTION OF ITS ASSETS, BY AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE EXECUTIVE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE CORPORATION WOULD
BE REQUIRED TO PERFORM THIS AGREEMENT IF NO SUCH SUCCESSION HAD TAKEN PLACE. 
REGARDLESS OF WHETHER SUCH AN AGREEMENT IS EXECUTED, THIS AGREEMENT SHALL BE
BINDING UPON ANY SUCCESSOR OF THE CORPORATION IN ACCORDANCE WITH THE OPERATION
OF LAW, AND SUCH SUCCESSOR SHALL BE DEEMED THE “CORPORATION” FOR PURPOSES OF
THIS AGREEMENT.

 

13

--------------------------------------------------------------------------------


 

14.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, reputable overnight courier or mailed within the continental
United States by first class certified mail, return receipt requested, postage
prepaid, addressed as follows:

 


(A)           IF TO THE CORPORATION, TO:


 

Communications & Power Industries, Inc.
811 Hansen Way
Palo Alto, California 94303-1110
Attn: Chief Executive Officer

 


(B)           IF TO THE EXECUTIVE, TO:


 

Joel A. Littman
c/o Communications & Power Industries, Inc.
811 Hansen Way
Palo Alto, California 94303-1110

 

Such addresses may be changed by written notice sent to the other party at the
last recorded address of that party.

 


15.           TAX WITHHOLDING.  THE CORPORATION SHALL PROVIDE FOR THE
WITHHOLDING OF ANY TAXES REQUIRED TO BE WITHHELD BY FEDERAL, STATE, PROVINCIAL
OR LOCAL LAW WITH RESPECT TO ANY PAYMENT IN CASH, SHARES OF STOCK AND/OR OTHER
PROPERTY MADE BY OR ON BEHALF OF THE CORPORATION TO OR FOR THE BENEFIT OF THE
EXECUTIVE UNDER THIS AGREEMENT OR OTHERWISE.  THE CORPORATION MAY, AT ITS
OPTION: (A) WITHHOLD SUCH TAXES FROM ANY CASH PAYMENTS OWING FROM THE
CORPORATION TO THE EXECUTIVE, (B) REQUIRE THE EXECUTIVE TO PAY TO THE
CORPORATION IN CASH SUCH AMOUNT AS MAY BE REQUIRED TO SATISFY SUCH WITHHOLDING
OBLIGATIONS AND/OR (C) MAKE OTHER SATISFACTORY ARRANGEMENTS WITH THE EXECUTIVE
TO SATISFY SUCH WITHHOLDING OBLIGATIONS.


 


16.           ARBITRATION.


 


(A)           GENERAL.  EXCEPT AS TO (A) ACTIONS DESCRIBED IN SECTION 7(E), ANY
CONTROVERSY, DISPUTE, OR CLAIM BETWEEN THE PARTIES TO THIS AGREEMENT, INCLUDING
ANY CLAIM ARISING OUT OF, IN CONNECTION WITH, OR IN RELATION TO THE FORMATION,
INTERPRETATION, PERFORMANCE OR BREACH OF THIS AGREEMENT SHALL BE SETTLED
EXCLUSIVELY BY ARBITRATION, BEFORE A SINGLE ARBITRATOR, IN ACCORDANCE WITH THIS
SECTION 16 AND THE THEN MOST APPLICABLE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED
BY ANY STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF.  SUCH ARBITRATION
SHALL BE ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION.  ARBITRATION
SHALL BE THE EXCLUSIVE REMEDY FOR DETERMINING ANY SUCH DISPUTE, REGARDLESS OF
ITS NATURE.  NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE
MATTER APPLY TO A COURT FOR PROVISIONAL RELIEF, INCLUDING A TEMPORARY
RESTRAINING ORDER OR A PRELIMINARY INJUNCTION, ON THE GROUND THAT THE AWARD TO
WHICH THE APPLICANT MAY BE ENTITLED IN ARBITRATION MAY BE RENDERED INEFFECTUAL
WITHOUT PROVISIONAL RELIEF.  UNLESS MUTUALLY AGREED BY THE PARTIES OTHERWISE,
ANY ARBITRATION SHALL TAKE PLACE IN THE CITY OF PALO ALTO, CALIFORNIA.


 


(B)           SELECTION OF ARBITRATOR.  IN THE EVENT THE PARTIES ARE UNABLE TO
AGREE UPON AN ARBITRATOR, THE PARTIES SHALL SELECT A SINGLE ARBITRATOR FROM A
LIST OF NINE ARBITRATORS (WHICH SHALL BE RETIRED JUDGES OR CORPORATE OR
LITIGATION ATTORNEYS EXPERIENCED IN EXECUTIVE EMPLOYMENT AGREEMENTS) PROVIDED BY
THE OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION HAVING JURISDICTION OVER PALO
ALTO, CALIFORNIA.  IF THE PARTIES ARE UNABLE TO AGREE UPON AN ARBITRATOR FROM
THE LIST SO DRAWN, THEN THE PARTIES SHALL EACH STRIKE NAMES ALTERNATELY FROM THE
LIST, WITH THE FIRST TO STRIKE BEING DETERMINED BY LOT.  AFTER EACH PARTY HAS
USED FOUR STRIKES, THE REMAINING NAME ON THE LIST SHALL BE THE ARBITRATOR.  IF
SUCH PERSON IS UNABLE TO SERVE FOR ANY REASON, THE PARTIES SHALL REPEAT THIS
PROCESS UNTIL AN ARBITRATOR IS SELECTED.

 

14

--------------------------------------------------------------------------------



 


(C)           APPLICABILITY OF ARBITRATION; REMEDIAL AUTHORITY.  THIS AGREEMENT
TO RESOLVE ANY DISPUTES BY BINDING ARBITRATION SHALL EXTEND TO CLAIMS AGAINST
ANY PARENT, SUBSIDIARY OR AFFILIATE OF EACH PARTY, AND, WHEN ACTING WITHIN SUCH
CAPACITY, ANY OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE OR AGENT OF EACH PARTY,
OR OF ANY OF THE ABOVE, AND SHALL APPLY AS WELL TO CLAIMS ARISING OUT OF STATE
AND FEDERAL STATUTES AND LOCAL ORDINANCES AS WELL AS TO CLAIMS ARISING UNDER THE
COMMON LAW.  IN THE EVENT OF A DISPUTE SUBJECT TO THIS PARAGRAPH THE PARTIES
SHALL BE ENTITLED TO REASONABLE DISCOVERY SUBJECT TO THE DISCRETION OF THE
ARBITRATOR.  THE REMEDIAL AUTHORITY OF THE ARBITRATOR (WHICH SHALL INCLUDE THE
RIGHT TO GRANT INJUNCTIVE OR OTHER EQUITABLE RELIEF) SHALL BE THE SAME AS, BUT
NO GREATER THAN, WOULD BE THE REMEDIAL POWER OF A COURT HAVING JURISDICTION OVER
THE PARTIES AND THEIR DISPUTE.  THE ARBITRATOR SHALL, UPON AN APPROPRIATE
MOTION, DISMISS ANY CLAIM WITHOUT AN EVIDENTIARY HEARING IF THE PARTY BRINGING
THE MOTION ESTABLISHES THAT HE OR IT WOULD BE ENTITLED TO SUMMARY JUDGMENT IF
THE MATTER HAD BEEN PURSUED IN COURT LITIGATION.  IN THE EVENT OF A CONFLICT
BETWEEN THE APPLICABLE RULES OF THE AMERICAN ARBITRATION ASSOCIATION AND THESE
PROCEDURES, THE PROVISIONS OF THESE PROCEDURES SHALL GOVERN.


 


(D)           FEES AND COSTS.  ANY FILING OR ADMINISTRATIVE FEES SHALL BE BORNE
INITIALLY BY THE PARTY REQUESTING ARBITRATION.  THE CORPORATION SHALL BE
RESPONSIBLE FOR THE COSTS AND FEES OF THE ARBITRATION, UNLESS THE EXECUTIVE
WISHES TO CONTRIBUTE (UP TO 50%) OF THE COSTS AND FEES OF THE ARBITRATION.


 


(E)           AWARD FINAL AND BINDING.  THE ARBITRATOR SHALL RENDER AN AWARD AND
WRITTEN OPINION, AND THE AWARD SHALL BE FINAL AND BINDING UPON THE PARTIES.  IF
ANY OF THE PROVISIONS OF THIS PARAGRAPH, OR OF THIS AGREEMENT, ARE DETERMINED TO
BE UNLAWFUL OR OTHERWISE UNENFORCEABLE, IN WHOLE OR IN PART, SUCH DETERMINATION
SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER OF THIS AGREEMENT, AND THIS
AGREEMENT SHALL BE REFORMED TO THE EXTENT NECESSARY TO CARRY OUT ITS PROVISIONS
TO THE GREATEST EXTENT POSSIBLE AND TO INSURE THAT THE RESOLUTION OF ALL
CONFLICTS BETWEEN THE PARTIES, INCLUDING THOSE ARISING OUT OF STATUTORY CLAIMS,
SHALL BE RESOLVED BY NEUTRAL, BINDING ARBITRATION.  IF A COURT SHOULD FIND THAT
THE ARBITRATION PROVISIONS OF THIS AGREEMENT ARE NOT ABSOLUTELY BINDING, THEN
THE PARTIES INTEND ANY ARBITRATION DECISION AND AWARD TO BE FULLY ADMISSIBLE IN
EVIDENCE IN ANY SUBSEQUENT ACTION, GIVEN GREAT WEIGHT BY ANY FINDER OF FACT, AND
TREATED AS DETERMINATIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW.


 


17.           NO ASSIGNMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
THIS AGREEMENT IS NOT ASSIGNABLE BY ANY PARTY AND NO PAYMENT TO BE MADE
HEREUNDER SHALL BE SUBJECT TO ANTICIPATION, ALIENATION, SALE, TRANSFER,
ASSIGNMENT, PLEDGE, ENCUMBRANCE OR OTHER CHARGE.


 


18.           EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE
PARTIES HERETO IN TWO (2) OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO
BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ALL SIGNATURES NEED NOT APPEAR ON ANY ONE COUNTERPART.

 

15

--------------------------------------------------------------------------------


 


19.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA, OTHER
THAN THE CONFLICT OF LAWS PROVISIONS OF SUCH LAWS.


 


20.           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE
ADJUDGED BY ANY COURT OF COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE
FOR ANY REASON, SUCH JUDGMENT SHALL NOT AFFECT, IMPAIR OR INVALIDATE THE
REMAINDER OF THIS AGREEMENT.  FURTHERMORE, IF THE SCOPE OF ANY RESTRICTION OR
REQUIREMENT CONTAINED IN THIS AGREEMENT IS TOO BROAD TO PERMIT ENFORCEMENT OF
SUCH RESTRICTION OR REQUIREMENT TO ITS FULL EXTENT, THEN SUCH RESTRICTION OR
REQUIREMENT SHALL BE ENFORCED TO THE MAXIMUM EXTENT PERMITTED BY LAW, AND THE
EXECUTIVE CONSENTS AND AGREES THAT ANY COURT OF COMPETENT JURISDICTION MAY SO
MODIFY SUCH SCOPE IN ANY PROCEEDING BROUGHT TO ENFORCE SUCH RESTRICTION OR
REQUIREMENT.


 


21.           PRIOR UNDERSTANDINGS.  THIS AGREEMENT AMENDS AND RESTATES THE
ORIGINAL EMPLOYMENT AGREEMENT IN ITS ENTIRETY.  THIS AGREEMENT EMBODIES THE
ENTIRE UNDERSTANDING OF THE PARTIES HERETO AND SUPERSEDES ALL OTHER ORAL OR
WRITTEN AGREEMENTS OR UNDERSTANDINGS BETWEEN THEM REGARDING THE SUBJECT MATTER
HEREOF.  NO CHANGE, ALTERATION OR MODIFICATION HEREOF MAY BE MADE EXCEPT IN A
WRITING, SIGNED BY EACH OF THE PARTIES HERETO.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE AND REFERENCE ONLY AND SHALL NOT BE CONSTRUED AS PART OF
THIS AGREEMENT OR TO LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

 

CORPORATION

 

Communications & Power Industries, Inc.

 

 

 

 

 

By:

/s/ ROBERT A. FICKETT

 

 

 

 

Title:

Robert A. Fickett, COO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ JOEL A. LITTMAN

 

Joel A. Littman

 

--------------------------------------------------------------------------------